                            Case 1:20-cv-02921-SDG Document 1-1 Filed 07/14/20 Page 1 of 2




   QT-P5                       Race Alone or in Combination: 2010

                               2010 Census Summary File 1



           NOTE: For information on confidentiality protection, nonsampling error, and definitions, see http://www.census.gov/prod/cen2010/doc/sf1.pdf.



Geography: Georgia


                          Subject                            Number               Percent
Total population (all races)                                 9,687,653 (r41102)          100.0

WHITE
 White alone or in combination [1]                                5,951,521                 61.4
  White alone                                                     5,787,440                 59.7
  White in combination                                              164,081                  1.7
 Not White alone or in combination                                3,736,132                 38.6

BLACK OR AFRICAN AMERICAN
 Black or African American alone or in combination [1]            3,054,098                 31.5

  Black or African American alone                                 2,950,435                 30.5
  Black or African American in combination                          103,663                  1.1
 Not Black or African American alone or in combination            6,633,555                 68.5


AMERICAN INDIAN AND ALASKA NATIVE
 American Indian and Alaska Native alone or in                        84,024                 0.9
combination [1]
  American Indian and Alaska Native alone                             32,151                 0.3
  American Indian and Alaska Native in combination                    51,873                 0.5

 Not American Indian and Alaska Native alone or in                9,603,629                 99.1
combination

ASIAN
 Asian alone or in combination [1]                                  365,497                  3.8
  Asian alone                                                       314,467                  3.2
  Asian in combination                                               51,030                  0.5
 Not Asian alone or in combination                                9,322,156                 96.2

NATIVE HAWAIIAN AND OTHER PACIFIC ISLANDER
  Native Hawaiian and Other Pacific Islander alone or in              15,577                 0.2
combination [1]
   Native Hawaiian and Other Pacific Islander alone                    6,799                 0.1
   Native Hawaiian and Other Pacific Islander in                       8,778                 0.1
combination
  Not Native Hawaiian and Other Pacific Islander alone or         9,672,076                 99.8
in combination

SOME OTHER RACE
 Some Other Race alone or in combination [1]                        442,198                  4.6
  Some Other Race alone                                             388,872                  4.0                                  PLAINTIFFS'
  Some Other Race in combination                                     53,326                  0.6                               COMPLAINT EXHIBIT
 Not Some Other Race alone or in combination                      9,245,455                 95.4

                                                                                                                                        1
           1 of 2                                                                                                                              06/20/2019
(r41102)   This count has been revised.
                            Case 1:20-cv-02921-SDG Document
           Revised count: 9,687,850
                                                                                    1-1 Filed 07/14/20 Page 2 of 2
           Revision date: 01-31-2014
           For more information, see 2010 Census Count Question Resolution.

           X Not applicable.
           [1] The race concept "alone or in combination" includes people who reported a single race alone (e.g., Asian) and people who reported that race in
           combination with one or more of the other race groups (i.e., White, Black or African American, American Indian and Alaska Native, Native Hawaiian
           and Other Pacific Islander, and Some Other Race). The "alone or in combination" concept, therefore, represents the maximum number of people who
           reported as that race group, either alone, or in combination with another race(s). The sum of the six individual race "alone or in combination"
           categories may add to more than the total population because people who reported more than one race are tallied in each race category.

           Source: U.S. Census Bureau, 2010 Census.
           Summary File 1, Tables P3 and P6.




           2 of 2                                                                                                                            06/20/2019
